Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 1 of 34 PageID #: 1918



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------X
 KIM L. TAFOLLA,

                           Plaintiff,
                                                 MEMORANDUM & ORDER
             -against-                           17-CV-4897(JS)(AKT)

 COUNTY OF SUFFOLK; EDWARD HEILIG; and
 JOSEPH CARROLL,

                     Defendants.
 -----------------------------------X
 APPEARANCES

 For Plaintiff:                 Joshua Friedman, Esq.
                                Joseph Myers, Esq.
                                Phillips & Associates PLLC
                                585 Stewart Avenue, Suite 410
                                Garden City, New York 11530

 For Defendants:                Hope Senzer Gabor, Esq.
                                Assistant County Attorney
                                Suffolk County Department of Law
                                H. Lee Dennison Building
                                100 Veterans Memorial Highway
                                Hauppauge, New York 11788

 SEYBERT, District Judge:

             Plaintiff Kim L. Tafolla (“Plaintiff”) initiated this

 employment discrimination action against the County of Suffolk

 (the “County”), Edward Heilig, and Joseph Carroll (collectively,

 “Defendants”)      asserting       violations   of     the   Americans   with

 Disabilities Act (“ADA”) and 42 U.S.C. § 1983 (“Section 1983”)

 arising out of her termination as a County employee.               Currently

 pending   before    the    Court    is   Defendants’    motion   for   summary

 judgment.     (Defs. Mot., ECF No. 70; Defs. Br., ECF No. 72; Pl.



                                          1
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 2 of 34 PageID #: 1919



 Opp., ECF No. 74; Defs. Reply, ECF No. 77.)             For the following

 reasons, Defendants’ motion is GRANTED.

                            FACTUAL BACKGROUND 1

             The   following    facts,     unless   otherwise    noted,    are

 undisputed.

 I.    The Parties

             Plaintiff worked as a “clerk typist” at the Suffolk

 County District Attorney’s Office (the “Office”) from November 17,

 2008 until January 13, 2015.       (Plaintiff’s Response to Defendants’

 Local Rule 56.1 Statement (“Pl. 56.1 Resp.”), ECF No. 61-2, ¶¶ 1,

 144.)   Starting in March 2009, she worked in the Office’s Special

 Investigations Bureau (the “Bureau”), initially under then-Bureau

 Chief, Defendant Edward Heilig (“Heilig”).            (Id. ¶¶ 2, 6.)       At

 some point Heilig became Division Chief, and Defendant Joseph

 Carroll (“Carroll”) took over as Bureau Chief.          (Id. ¶¶ 9-11.)     As

 Division Chief, Heilig oversaw personnel matters at the Office,

 and Carroll reported to Heilig regarding personnel-related matters

 within the Bureau. (Id. ¶¶ 12, 24.)        There is some dispute between

 the parties regarding the process for requesting an accommodation

 in the Bureau -- whether through Heilig, Carroll, or Jennifer




 1 Unless otherwise noted, the facts are drawn from the parties’
 respective Local Rule 56.1 Statements and Responses. The Court
 cites to the parties’ 56.1 responses, which are the most complete.


                                       2
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 3 of 34 PageID #: 1920



 McNamara, the County’s Director of Labor Relations -- and who had

 responsibility to grant an accommodation.                 (Id. ¶¶ 23-28.)

 II.    Plaintiff’s Archiving Responsibilities

                Plaintiff and two other women, Jennifer Greenzang and

 Tara Sikorski, served as clerk typists in the Bureau during the

 relevant period, though Sikorski left on June 24, 2013.                       (Id. ¶

 34.)       Most of Plaintiff’s responsibilities as a clerk typist are

 not in dispute.         Plaintiff performed “general office duties,” such

 as: answering the telephone; typing memos, correspondence, writs,

 and indictments; and photocopying and scanning documents.                     (Id. ¶

 33.)       At issue are Plaintiff’s archiving responsibilities and her

 request for an accommodation related thereto.

                Once a defendant was sentenced and the case was closed,

 it was archived.            The archiving process in the Bureau was as

 follows: the responsible assistant district attorney (“Assistant

 DA”) would          leave   the    case   file,    contained   in   an   “indictment

 folder,” in a “suite area” (id. ¶¶ 49-51); then, Plaintiff or one

 of her colleagues would “close out” the case file by entering the

 requisite information from the file into the Office’s system (id.

 ¶¶ 50, 57); after which, the case file would be brought downstairs

 to the archives room, which neither Plaintiff nor her colleagues

 were required to do (id. ¶ 50). According to Plaintiff, “archiving

 was    a    small    portion      of   [her]   job,”   (Defendants’      Response   to

 Plaintiff’s Local Rule 56.1 Statement (“Defs. 56.1 Resp.”), ECF


                                                3
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 4 of 34 PageID #: 1921



 No. 61-3, ¶ 6), which “always came last” or “when you had free

 time.”    (Pl. Depo. Tr. 63:8-9, Ex. A, ECF No. 73-1, attached to

 Friedman Decl.; see also Horney Depo. Tr. 38:12-15, Ex. C, ECF No.

 73-3, attached to Friedman Decl.) 2 Plaintiff claims Diana Laruche,

 a Bureau secretary, “did the majority of archiving.”            (Defs. 56.1

 Resp. ¶ 5.)

 III. Plaintiff’s First Request for an Accommodation

              On November 25, 2013, Plaintiff suffered injuries to her

 cervical and lumbar spine due to a car accident.         (Defs. 56.1 Resp.

 ¶¶ 10-11.)    The following day, Plaintiff informed Carroll that she

 would be unable to come into work.         (Pl. 56.1 Resp. ¶ 61.)       When

 she returned to work on December 2, after the Thanksgiving weekend,

 Plaintiff found the case files ready for archiving were piling up.

 (Id. ¶¶ 61-62.)      After an Assistant DA asked Plaintiff when the

 files would be archived, Plaintiff resolved to communicate to

 Carroll that she was unable to perform her archiving duties.            (Id.

 ¶¶ 64-65.)

              On December 6, 2013, Plaintiff emailed Carroll regarding

 her concerns about archiving files.             (Id. ¶ 67.)       Plaintiff

 explained that her neck, back, and ribs were sore from the car

 accident and asked whether “Jen [Greenzang] could take care of the

 archives for now.”      (First Accommodation Request, Ex. E, ECF No.


 2 Hereafter, the Court will simply cite to the relevant exhibits
 from the Friedman Declaration by their identified letters.


                                       4
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 5 of 34 PageID #: 1922



 73-5, attached to Friedman Decl.)            Before responding, Carroll

 conferred with Heilig regarding Plaintiff’s request.              (Pl. 56.1

 Resp. ¶ 68.)     Based on his consultation with Heilig, Carroll told

 Plaintiff “I don’t want you to hurt yourself,” and recommended

 they wait to learn what Plaintiff’s doctor recommended at her

 visit, scheduled for three days later.               (First Accommodation

 Request, Ex. E.)      Carroll added: “If your doctor deems that you

 are unable to perform any work related functions please have

 him/her provide you with a letter indicating the nature of those

 restrictions.”     (Id.)    He also requested a copy of the “DMV 104

 accident report.”     (Id.)

             On December 9, 2013, Plaintiff saw Eugene King, the

 physician’s assistant at her spine surgeon’s office, and obtained

 a note from him (the “King Note”).          (Pl. 56.1 Resp. ¶ 74.)        The

 King Note stated Plaintiff should not lift over five pounds or

 perform “bending [or] pushing activities.”            (Id.; see also King

 Note, Ex. F, ECF No. 73-6, attached to Friedman Decl.)            Plaintiff

 left a copy of the King Note in Carroll’s inbox on December 10,

 2013.   (Pl. 56.1 Resp. ¶ 75.)       A few days later, Carroll emailed

 Plaintiff to request a list of cases that had been sent to archives

 from June 24, 2013 -- the day Sikorski left -- through December

 13, 2013 to “gain an understanding of the nature of how much work

 was involved in archiving since Tara Sikorski left.”            (Id. ¶ 77.)

 Carroll’s request was in response to the First Accommodation


                                       5
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 6 of 34 PageID #: 1923



 Request,    which   requested    Greenzang    relieve   Plaintiff    of   her

 archiving duties, since Carroll “wanted to have some idea of what

 [such an accommodation would] entail[].”          (Id. ¶ 79.)

 IV.   The January 7 Encounter

             From November 21, 2013 to January 7, 2014, no archiving

 was done in the Bureau.          (Id. ¶ 80.)       As a result, Carroll,

 believing Plaintiff should have been archiving case files that

 weighed less than five pounds, consistent with the King Note,

 approached Plaintiff to address the backlog.             (Id. ¶ 81.)      The

 parties dispute what happened next.             According to Plaintiff,

 Carroll and another Assistant DA, Deirdre Horney, “approached

 Plaintiff in a hostile manner” and demanded why the files were not

 getting archived.     (Defs. 56.1 Resp. ¶ 25.)      When Plaintiff raised

 the King Note, Carroll acknowledged its limitations but yelled

 over her, picked up a file from Plaintiff’s desk, and stated, “I

 don’t think this file weighs five pounds.”         (Id. ¶ 28.)    Plaintiff

 claims Carroll “told her to put the box [of case files] on the

 floor, bend over to pick up the files, enter the information into

 the computer, from a sitting position, and put the files in the

 box,” at which point he or someone else would move the boxes for

 Plaintiff.    (Id. ¶ 31.)    Plaintiff further claims Carroll gave her

 an ultimatum: archive or go on medical leave.                 (Id. ¶ 29.)

 Conversely, Defendants claim that throughout the exchange Carroll

 acted consistent with the King Note and instructed Plaintiff not


                                       6
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 7 of 34 PageID #: 1924



 to handle any file that weighed more than five pounds.                       (Id. ¶¶

 28-31; Pl. 56.1 Resp. ¶ 82.)               According to Defendants, Carroll’s

 “ultimatum”      was    a   good   faith    offer   to    transfer     an   “unhappy”

 employee. (Pl. 56.1 Resp. ¶ 83.) He also offered to have Greenzang

 assist Plaintiff with the archives, which she did.                   (Id. ¶ 84.)

             After the exchange, Plaintiff archived two boxes of case

 files.    (Id. ¶ 85.)       “By the end of the day, Plaintiff was in such

 excruciating pain and severe agony that she could barely walk to

 her car.”        (Defs. 56.1 Resp. ¶ 38.)           Because of the pain, she

 called out of work the following day and scheduled an appointment

 with her spine surgeon, Dr. Robert Galler.                  (Id. ¶¶ 39-40.)        At

 her visit, Dr. Galler provided Plaintiff a second note regarding

 her   physical         limitations.          (Second      Accommodation      Request

 (attaching Galler Note), Ex. G, ECF No. 73-7, attached to Friedman

 Decl.)    The Galler Note stated that due to Plaintiff’s previous

 surgery and the injuries she sustained from the November 2013 car

 accident, Plaintiff was “unable to lift, bend, twist, or push any

 object    over    five      pounds.    The      patient    is   able    to    perform

 secretarial work but no physical duties at this time . . . .”

 (Id.) 3


 3Plaintiff also filed a workplace violence complaint in connection
 with the January 7 interaction with Carroll, which Heilig, pursuant
 to the Suffolk County Workplace Violence Prevention Program’s
 procedures and in consultation with the Office’s workplace
 violence coordinator, determined was not a proper workplace
 violence complaint. (Defs. 56.1 Resp. ¶¶ 122-34.)


                                             7
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 8 of 34 PageID #: 1925



 V.    Plaintiff’s Second Request for Accommodation

             One week after her exchange with Carroll, Plaintiff

 renewed her request for an accommodation          with the Office’s human

 resources department (the “Second Accommodation Request”).               Diane

 Stankewicz, a human resources representative, called Plaintiff

 shortly thereafter and informed her that the County “did not offer

 light duty assignments” and that Carroll was responsible for

 accommodating her disability.        (Pl. 56.1 Resp. ¶ 95.)       Plaintiff

 also reached out to Caroline Stolz from “Risk Management,” who

 reiterated Stankewicz’s response.         (Id. ¶ 107.)     It appears that

 Stankewicz’s and Stolz’s responses were inconsistent with County

 policy.    (Id. ¶¶ 95, 107; see also Defs. 56.1 Resp. ¶¶ 47-54.)

 Notwithstanding     the   miscommunication,    however,    on   January    16,

 2014, two days after the Second Accommodation Request, Heilig

 responded to Plaintiff via an intraoffice communication.             (Heilig

 Memo, Ex. H, ECF No. 73-8, attached to Friedman Decl.)                Heilig

 stated it was his understanding that Plaintiff already had been

 granted an accommodation based on the King Note.          (Id.)   He further

 advised Plaintiff that she was “not to ‘lift, bend, twist or push

 any    object    over     five   pounds’”    in    connection     with    her

 responsibilities, and that if she believed any file weighed more

 than five pounds, she was “not to touch that file,” but rather

 advise Carroll, who would make alternative arrangements.                 (Id.)

 The Heilig Memo closed with the following paragraph:


                                       8
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 9 of 34 PageID #: 1926



             Please be further advised that the county does
             not have light duty assignments. If you are
             not capable of performing your job duties for
             any reason, including medical limitations, you
             will have to be out of work on a medical leave
             until you can return to work with a Doctor’s
             note indicating that you can work with no
             restrictions.

 (Id.)

             Plaintiff claims Defendants acted inconsistently with

 the Heilig Memo, and in any event “disputes that this was not a

 reasonable accommodation because light duty was not possibly [sic]

 per Defendant’s policy.”        (Pl. 56.1 Resp. ¶ 108.)        According to

 Defendants, by the final paragraph, Heilig intended to communicate

 that, in the event Plaintiff could not perform her job duties even

 with the accommodation, she would have to go on medical leave.

 (Id.)   Regardless, by the time Plaintiff received the Heilig Memo

 on January 16 it was a moot point, because Plaintiff had left the

 Bureau on January 15 with “no intention of going back to work.”

 (Id. ¶¶ 110-11.)     After Plaintiff left, Carroll weighed the files

 that Plaintiff had archived on January 7 and confirmed that “none

 of the files that Plaintiff archived weighed over five pounds.”

 (Id. ¶ 121.)

 VI.   Plaintiff’s Leave and Eventual Termination

             On February 27, 2014, Plaintiff applied for and was

 granted twelve-week leave under the Family Medical Leave Act. (Id.

 ¶¶ 134-36.)     In addition, Plaintiff applied for and was granted




                                       9
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 10 of 34 PageID #: 1927



 Long Term Disability benefits for 104 weeks, running through April

 12, 2016.      (Id. ¶ 137.)       Via a January 13, 2015 letter, Heilig

 informed    Plaintiff      that   her   employment   would     be    terminated

 pursuant to New York Civil Service Law § 73, due to her one-year

 absence from the County.          (Id. ¶ 144.)    At that point, Plaintiff

 declined to undergo a medical examination to determine whether she

 could perform her responsibilities as a clerk typist, a decision

 she blames on Defendants for instructing Plaintiff she “must be

 out   of   [sic]   disability     despite    Plaintiff   could      perform   her

 sedentary tasks.”      (Id. ¶ 146.)

                              PROCEDURAL HISTORY

             Plaintiff initiated this action on August 21, 2017,

 within ninety days of receiving a notice of right to sue from the

 Equal   Employment    Opportunities      Commission.      In   the    operative

 Amended Complaint, filed on January 22, 2018, Plaintiff alleges

 three causes of action arising under federal law: (1) violation of

 42    U.S.C.   §   1983;     (2) discrimination      under     the    ADA;    and

 (3) retaliation under the ADA; she also alleges three causes of

 action for violations of the New York State Human Rights Law

 (“NYSHRL”).     (Am. Compl., ECF No. 15.)        At the close of discovery,

 Defendants moved for summary judgment.




                                         10
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 11 of 34 PageID #: 1928



                                    DISCUSSION

 I.     Legal Standard

               Summary   judgment   is   appropriate       where   there    is   “no

 genuine dispute as to any material fact and the movant is entitled

 to judgment as a matter of law.”             FED. R. CIV. P. 56(a).      “Material

 facts are those which might affect the outcome of the suit under

 the governing law, and a dispute is genuine if the evidence is

 such   that    a   reasonable   jury    could    return    a   verdict    for   the

 nonmoving party.”       Wagner v. Chiari & Ilecki, LLP, 973 F.3d 154,

 164 (2d Cir. 2020) (quoting Coppola v. Bear Stearns & Co., 499

 F.3d 144, 148 (2d Cir. 2007)) (internal quotation marks omitted).

 The movant bears the burden of establishing that there are no

 genuine issues of material fact for trial.                Gallo v. Prudential

 Residential Servs., L.P., 22 F.3d 1219, 1223 (2d Cir. 1994). There

 can be no genuine issue as to any material fact where “a party

 fails to make a showing sufficient to establish the existence of

 an element essential to that party’s case, and on which that party

 will bear the burden of proof at trial.”            Celotex Corp. v. Catrett,

 477 U.S. 317, 322 (1986).           Once the movant shows there are no

 genuine issues of material fact for trial, the non-movant must

 proffer specific facts demonstrating “a genuine issue for trial.”

 Parks Real Estate Purchasing Grp. v. St. Paul Fire & Marine Ins.

 Co., 472 F.3d 33, 41 (2d Cir. 2006) (quoting FED. R. CIV. P. 56(e)).




                                         11
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 12 of 34 PageID #: 1929



             On a motion for summary judgment the Court considers the

 “pleadings, deposition testimony, answers to interrogatories and

 admissions on file, together with any other firsthand information

 including but not limited to affidavits.”          Nnebe v. Daus, 644 F.3d

 147, 156 (2d Cir. 2011).         In reviewing the record, “the court is

 required to resolve all ambiguities and draw all permissible

 factual inferences in favor of the party against whom summary

 judgment is sought.”       Sheet Metal Workers’ Nat’l Pension Fund v.

 Vadaris    Tech.   Inc.,   No.   13-CV-5286,     2015   WL   6449420,    at       *2

 (E.D.N.Y. Oct. 23, 2015) (quoting McLee v. Chrysler Corp., 109

 F.3d 130, 134 (2d Cir. 1997)).              When drawing inferences from

 evidence in the record in favor of the non-moving party, however,

 a court should not accord the non-moving party the benefit of

 “unreasonable inferences, or inferences at war with undisputed

 facts.”    Berk v. St. Vincent's Hosp. & Med. Ctr., 380 F. Supp. 2d

 334, 342 (S.D.N.Y. 2005) (quoting County of Suffolk v. Long Island

 Lighting Co., 907 F.2d 1295, 1318 (2d Cir. 1990)).                 Moreover,

 “[t]hough [a court] must accept as true the allegations of the

 party    defending   against     the   summary   judgment    motion,    .     .    .

 conclusory statements, conjecture, or speculation by the party

 resisting the motion will not defeat summary judgment.”                Kulak v.

 City of New York, 88 F.3d 63, 71 (2d Cir. 1996) (internal citation

 omitted) (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

 475 U.S. 574, 587 (1986); Wyler v. United States, 725 F.2d 156,


                                        12
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 13 of 34 PageID #: 1930



 160 (2d Cir. 1983)); accord Hicks v. Baines, 593 F.3d 159, 166 (2d

 Cir. 2010).

 II.   Analysis

       A.    ADA Discrimination 4

             1.      Applicable Law

             Under     the    ADA,     employers    are     prohibited       from

 “discriminat[ing] against a qualified individual on the basis of

 disability in regard to job application procedures, the hiring,

 advancement, or discharge of employees, employee compensation, job

 training,     and    other   terms,    conditions,       and   privileges    of

 employment.”     42 U.S.C. § 12112(a).      The ADA requires an employer

 to reasonably accommodate an employee’s known disability, unless


 4The Court addresses Plaintiff’s NYSHRL claims in conjunction with
 her ADA claims, because the standards of liability under the two
 statutes are coterminous. See Graves v. Finch Pruyn & Co., 457
 F.3d 181, 183 n.3 (2d Cir. 2006) (“A claim of disability
 discrimination under the New York State Human Rights Law . . . is
 governed by the same legal standards as govern federal ADA
 claims.”). The differences that distinguish the ADA from its New
 York counterpart, such as the NYSHRL’s broader definition of
 disability or its longer statute of limitations, are irrelevant to
 the issues in this case. See Williams v. Geiger, 447 F. Supp. 3d
 68. 88 (S.D.N.Y. 2020) (declining to exercise supplemental
 jurisdiction over NYSHRL claims after dismissing ADA claims
 because of NYSHRL’s broader definition of disability); Hernandez
 v. City of New York, No. 11-CV-6644, 2015 WL 321830, at *25
 (S.D.N.Y. Jan. 23, 2015) (declining to exercise supplemental
 jurisdiction over NYSHRL claims after dismissing ADA claims
 because of different statutes of limitations). Thus, the values
 of judicial economy, convenience, fairness, and comity support the
 exercise of supplemental jurisdiction over Plaintiff’s NYSHRL
 claims. Henry v. N.Y.C. Health & Hosp. Corp., 18 F. Supp. 3d 396,
 413 (S.D.N.Y. 2014) (exercising supplemental jurisdiction over the
 plaintiff’s NYSHRL claims after dismissing Title VII claims).


                                        13
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 14 of 34 PageID #: 1931



 the accommodation would impose an undue hardship on the employer.

 Id. § 12112(b)(5)(A).      To maintain a claim under the ADA, which is

 subject to the burden-shifting analysis originally set forth in

 McDonnell    Douglas    Corp.   v.   Green,   411    U.S.     792       (1973),   the

 plaintiff-employee must show that: “(1) [she] is a person with a

 disability under the meaning of the ADA; (2) an employer covered

 by the statute had notice of h[er] disability; (3) with reasonable

 accommodation,      [the   employee]       could    perform      the      essential

 functions of the job at issue; and (4) the employer has refused to

 make such accommodations.”       Noll v. Int’l Bus. Machines Corp., 787

 F.3d 89, 94 (2d Cir. 2015) (quoting McBride v. BIC Consumer Prods.

 Mfg. Co., 583 F.3d 92, 97 (2d Cir. 2009)).

             A   reasonable      accommodation       may   take      many     forms,

 including modifying an employee’s job duties, McBride, 583 F.3d at

 97, but to be reasonable the accommodation must be effective.

 Noll, 787 F.3d at 99.        While the reasonableness of an employer’s

 accommodation is a “‘fact-specific’ question that often must be

 resolved by a factfinder,” where “the employer has already taken

 (or offered) measures to accommodate the disability, the employer

 is entitled to summary judgment if, on the undisputed record, the

 existing accommodation is ‘plainly reasonable.’” Id. at 94 (citing

 Wernick v. Fed. Rsrv. Bank of N.Y., 91 F.3d 379, 385 (2d Cir.

 1996)); see also Staron v. McDonald’s Corp., 51 F.3d 353, 356 (2d

 Cir.    1995)    (“[T]he    determination      of    whether        a    particular


                                       14
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 15 of 34 PageID #: 1932



 modification is ‘reasonable’ involves a fact-specific, case-by-

 case    inquiry       that   considers,      among    other     factors,      the

 effectiveness of the modification in light of the nature of the

 disability in question and the cost to the organization that would

 implement it.”).

             “To determine the appropriate reasonable accommodation

 it may be necessary for the employer to initiate an informal,

 interactive process” with the employee that aims to “identify the

 precise limitations resulting from the disability and potential

 reasonable accommodations that could overcome those limitations.”

 Goonan v. Fed. Rsrv. Bank of N.Y., 916 F. Supp. 2d 470, 479–80

 (S.D.N.Y.     2013)    (alterations     omitted)     (quoting   29   C.F.R.    §

 1630.2(o)(3)); see also Brady v. Wal–Mart Stores, Inc., 531 F.3d

 127, 135 (2d Cir. 2008) (“We have held that the ADA contemplates

 that employers will engage in an ‘interactive process’ with their

 employees and in that way work together to assess whether an

 employee’s    disability     can   be   reasonably    accommodated.”).        An

 employer who engages in an interactive process with its employee

 will not be subject to liability under the ADA for failure to

 accommodate, unless the employer is responsible for a breakdown in

 the interactive process. Nugent v. St. Lukes-Roosevelt Hosp. Ctr.,

 303 F. App’x 943, 946 (2d Cir. 2008); Goonan, 916 F. Supp. 2d at

 480; Thompson v. City of New York, No. 03-CV-4182, 2006 WL 2457694,

 at *4 (S.D.N.Y. Aug. 10, 2006) report and recommendation adopted,


                                         15
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 16 of 34 PageID #: 1933



 2006 WL 6357978 (S.D.N.Y. Sept. 11, 2006), aff’d sub nom. Thompson

 v. N.Y.C. Dep’t of Prob., 348 F. App’x 643 (2d Cir. 2009); Bohen

 v. Potter, No. 04-CV-1039, 2009 WL 791356, at *13 (W.D.N.Y. Mar.

 23, 2009).           “An employer impedes the process when: the employer

 knows      of    the    employee’s       disability;      the   employee    requests

 accommodations or assistance; the employer does not in good faith

 assist the employee in seeking accommodations; and the employee

 could have been reasonably accommodated but for the employer’s

 lack of good faith.”           Bohen, 2009 WL 791356, at *13 (citing Kratzer

 v. Rockwell Collins, Inc., 398 F.3d 1040, 1045 (8th Cir. 2005)).

 On   the    other      hand,    “[a]n    employee   who    is   responsible    for   a

 breakdown of [the] interactive process may not recover for a

 failure to accommodate.”                Nugent, 303 F. App’x at 946.          Courts

 must deny motions for summary judgement when “presented with

 conflicting facts about the provenance of a breakdown.”                       Goonan,

 916 F. Supp. 2d at 480 (citing Bohen, 2009 WL 791356, at *14).

                 2.     Application

                 Defendants argue they offered Plaintiff a reasonable

 accommodation,          but    “not   the   accommodation       Plaintiff   wanted.”

 (Defs. Br. at 15-16.)             The Court agrees.        The undisputed record

 shows      Defendants     granted       Plaintiff   the    precise   accommodation

 prescribed by her doctors; this was “plainly reasonably.”                      Noll,

 787 F.3d at 94.           While Plaintiff may have preferred a different

 accommodation, “employers are not required to provide a perfect


                                             16
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 17 of 34 PageID #: 1934



 accommodation or the very accommodation most strongly preferred by

 the employee.”      Id. at 95 (citing 29 C.F.R. § 1630 app’x); see

 also Fink v. N.Y.C. Dep’t of Personnel, 53 F.3d 565, 567 (2d Cir.

 1997). Rather, the accommodation must be effective, and this Court

 will not override the opinion of Plaintiff’s physician as to the

 nature of the accommodations required for his patient.              See Wenc

 v. New London Bd. of Educ., No. 14-CV-0840, 2016 WL 4410061, at

 *14 (D. Conn. Aug. 16, 2016), aff’d, 702 F. App’x 27 (2d Cir. 2017)

 (summary order).       In short, Plaintiff fails to make a showing

 sufficient to establish Defendants did not offer her a reasonable

 accommodation, an element essential to her claim for liability

 under the ADA.

             A review of the timeline of events supports the Court’s

 conclusion.     When Plaintiff returned to work after her accident,

 she informed Carroll that she was unable to archive files, which

 were piling up. 5     In response, Carroll conferred with Heilig and

 then    requested    information     from   Plaintiff    that   could    help

 Defendants identify Plaintiff’s limitations.            Plaintiff provided


 5 Defendants appear to suggest that Plaintiff did not request an
 accommodation until her January 14 correspondence with Stankewicz.
 (Pl. 56.1 Resp. ¶ 95.) That characterization of the facts is not
 supported by caselaw in this Circuit, which recognizes an employer
 may be obligated to provide a reasonable accommodation when it
 perceives an employee is disabled, whether or not the employee
 asked for an accommodation. See, e.g., Brady, 531 F.3d at 135-
 36.   Thus, the Court recognizes Plaintiff first requested an
 accommodation when she emailed Carroll in December 2013 regarding
 her limitations.


                                       17
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 18 of 34 PageID #: 1935



 Carroll some of the requested information, -
                                            i.e.,
                                              ---
                                                  the King Note.

 Carroll followed up with an archiving-specific question to better

 understand     the       process   involved    and   how      Defendants      could

 accommodate Plaintiff’s request.           This exemplifies the interactive

 process the ADA envisions.

              The   parties     dispute     what    then     transpired     between

 Plaintiff and Carroll on January 7, 2014, when Carroll approached

 Plaintiff about her archiving responsibilities.                Plaintiff argues

 that the January 7 encounter demonstrates that Defendants failed

 to   abide   by    the    proposed   accommodation     to    limit    Plaintiff’s

 archiving    responsibilities        to    files   weighing    less    than    five

 pounds, consistent with her doctors’ notes.                 (Pl. 56.1 Resp. ¶¶

 105-06 (disputing Defendants’ offer to limit Plaintiff’s archiving

 responsibilities to files weighing less than five pounds as “not

 actually the practice” because “Defendant Carroll did make her

 lift heavy objects over 5 pounds”).)               But the Court finds this

 dispute does not preclude summary judgment for the following

 reasons.

              First, while Plaintiff claims that Carroll forced her to

 archive files that weighed more than five pounds, in contravention

 of the King Note limitations, Plaintiff has not supported this

 claim with competent evidence.            Of course, defendants who fail to

 honor and abide by a granted accommodation effectually refuse to

 accommodate the plaintiff, and on such facts summary judgment for


                                           18
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 19 of 34 PageID #: 1936



 the employer would not be appropriate.         See Lambert v. Trump Int’l

 Hotel & Tower, 304 F. Supp. 3d 405, 422 (S.D.N.Y. 2018) (stating

 that employer is entitled to summary judgment if it has offered to

 or taken measures to accommodate plaintiff-employee’s disability

 where the undisputed record shows the accommodation is “plainly

 reasonable,”      and     plaintiff-employee’s     suggestion     defendant-

 employer failed to honor the accommodation was “belied by his sworn

 testimony”); Wells v. Achievement Network, No. 18-CV-6588, 2021 WL

 810220, at *16 (S.D.N.Y. Mar. 2, 2021); Payne v. Cornell Univ.,

 No. 18-CV-1442, 2021 WL 39684, at *17 (N.D.N.Y. Jan. 5, 2021).

 However, Plaintiff fails to support such a claim with evidence in

 the record, as the foregoing cases require.            E.g., Wells, 2021 WL

 810220,    at   *16    (finding   plaintiff-employee     failed   to   support

 allegation      that    defendant-employer   did   not   abide    by   plainly

 reasonable accommodation, especially where defendants put forth

 sworn testimony and documentary evidence to the contrary).                  At

 most, Plaintiff cites to her own deposition testimony to show

 Carroll forced her to archive files weighing more than five pounds.

 (Pl.    56.1    Resp.     ¶¶   105-06   (citing    Plaintiff’s    deposition

 testimony).)     “At the summary judgment stage, however, many courts

 have deemed it necessary to cite to more than one’s own deposition

 testimony to create a genuine dispute of fact.”             Caria v. Metro-

 North Commuter R.R., 457 F. Supp. 3d 301, 312 (S.D.N.Y. 2020)

 (citing cases).


                                         19
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 20 of 34 PageID #: 1937



             In any event, here, Plaintiff’s testimony on this point

 is inconsistent.          Cf. Cleveland v. Policy Management Sys. Corp.,

 526 U.S. 795, 806 (1999) (observing “virtual unanimity” among lower

 courts    that    “a     party   cannot     create      a    genuine     issue   of   fact

 sufficient to survive summary judgment simply by contradicting his

 or her own previous sworn statement . . . without explaining the

 contradiction or attempting to resolve the disparity”).                                For

 example,    Plaintiff         testified     at    her       deposition    that   Carroll

 acknowledged       the    five-pound        limitation        during     the   January   7

 encounter.       (Pl. Depo. Tr. at 66:14-20; 67:25-68:7; see also Pl.

 Opp. at 3.)            Indeed, Plaintiff does not dispute that Carrol

 “indicated    to    Plaintiff        that    he   was   aware     of     the   five-pound

 limitation and advised her not to lift anything more than that

 weight,” and that “if she thought that anything was heavy, she was

 not to touch it.”             (Pl. 56.1 Resp. ¶ 82).               Rather, Plaintiff

 asserts Carroll “told her to put the box on the floor, bend over

 to pick up the files, enter the information into the computer,

 from a sitting position, and put the files in the box,” at which

 point Carroll or someone else would move the boxes for Plaintiff.

 (Id.)      Nothing       in   this    instruction           violates    the    five-pound

 limitation,       which       Plaintiff      concedes         Carroll     acknowledged.

 Indeed, Plaintiff does not dispute that Carroll weighed the files

 Plaintiff had archived on January 7 to “confirm that none of the[m]

 weighed over five pounds.”            (Pl. 56.1 Resp. ¶ 121.)


                                             20
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 21 of 34 PageID #: 1938



             Second, the summary judgement record does not support

 the conclusion       that     Carroll’s       conduct      on   January    7   caused   a

 breakdown in the interactive process, thus giving rise to ADA

 liability, because the undisputed facts show Plaintiff tendered

 several follow-up requests for an accommodation that Defendants

 promptly granted, thereby undermining any claim of an “objectively

 reasonable perception that the process [was] clearly at an end.”

 Goonan v. Fed. Rsrv. Bank of N.Y., No. 12-CV-3859, 2014 WL 3610990,

 at *7-8 (S.D.N.Y. July 22, 2014) (indicating as examples of ending

 the ADA interactive process (1) repeated denials of a request at

 several     levels      of     a    defendants’       corporate         hierarchy     and

 (2) statements that defendant was “not going to change its mind”)

 (quoting Loulseged v. Akzo Nobel Inc., 178 F.3d 731, 739 (5th Cir.

 1999)).       Unlike     the       defendant’s      managers      in    Goonan,     here,

 Defendants’ human resources and risk management personnel did not

 deny   Plaintiff’s      requests;       they      simply    referred      Plaintiff     to

 Carroll, who granted her an accommodation consistent with her

 doctors’ notes within two days’ time.                   And “even if [Carroll’s]

 statements [in response to Plaintiff’s request for accommodation]

 might be found to have evinced a degree of hostility towards

 [her],” Plaintiff admits that after the exchange with Carroll she

 “continued to seek an accommodation from [Stankewicz, Defendants’]

 Director of Human Resources.”                  Gingold v. Bon Secours Charity

 Health    Sys.,   768    F.    Supp.    2d     537,   544,      546    (S.D.N.Y.    2011)


                                              21
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 22 of 34 PageID #: 1939



 (concluding the plaintiff “unilaterally and prematurely terminated

 the   reasonable      accommodation    process”      when    he   (1) pursued    an

 accommodation with human resources after being informed by his

 supervisor     that     the   defendant      would     not    accommodate       his

 disability,     and     (2) resigned     before      the     defendant’s    human

 resources personnel could investigate his request).                 Moreover, it

 is    undisputed      that,   after   Plaintiff      formally      requested    an

 accommodation on January 14, Plaintiff left work on January 15

 “with no intention of going back.”           Thus, similar to the facts in

 Gingold, under these circumstances, no reasonable jury could find

 that Defendants, rather than Plaintiff herself, terminated the

 interactive process for discussing accommodations.                  See id.; see

 also Nugent, 303 F. App’x at 946.

             To be certain, to the extent Defendants suggest that

 when Carroll spoke to Plaintiff on January 7, Defendants already

 had granted Plaintiff’s request for a reasonable accommodation,

 consistent     with     the   King    Note   limitations,         the   Court   is

 unpersuaded.       The undisputed facts do not indicate Defendants

 communicated this accommodation to Plaintiff, even if Carroll and

 Heilig understood the accommodation to have been provided.                  Thus,

 when Carroll encountered Plaintiff on January 7, Defendants had

 not granted Plaintiff an accommodation.               See E.E.O.C. v. Yellow

 Freight Sys., Inc., No. 98-CV-2270, 2002 WL 31011859, at *22

 (S.D.N.Y. Sept. 9, 2002) (concluding employer’s purported offer


                                        22
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 23 of 34 PageID #: 1940



 could not be considered a reasonable accommodation where there was

 no evidence at trial the employer ever made the offer to the

 plaintiff). 6      However, a little more than a week later and only

 two days after Plaintiff submitted a renewed request, Defendants

 extended Plaintiff an accommodation, as shown in the Heilig Memo.

 Plaintiff admits she received the Heilig Memo but disputes whether

 it granted her a reasonable accommodation.                   “In cases where a

 plaintiff     claims      she   was   offered      or   given    an   unreasonable

 alternative accommodation, the court looks to the alternative

 accommodation to determine whether it was plainly reasonable.”

 Durick v. N.Y.C. Dep’t of Educ., 202 F. Supp. 3d 277, 292 (E.D.N.Y.

 2016).       “If    the    accommodation      proposed      by   defendants    was

 reasonable, then, defendants may not be held liable under the ADA,

 since plaintiff has no right to insist on her own preferred

 accommodation instead.”          Bielski v. Green, 674 F. Supp. 2d 414,

 424 (W.D.N.Y. 2009).

             In     this   instance,    as    the   Heilig   Memo      demonstrates,

 Defendants granted Plaintiff a plainly reasonable accommodation

 that was consistent with her doctors’ notes.                Wenc v. New London




 6 While Plaintiff does not raise the argument, the Court finds that
 any delay in granting Plaintiff an accommodation does not
 constitute disability-based discrimination, because any delay was
 the product of “mere negligence,” not “motivated by the employer’s
 discriminatory intent.” Clark v. Jewish Childcare Ass’n, Inc., 96
 F. Supp. 3d 237, 260 (S.D.N.Y. 2015) (quoting Logan v. Matveevskii,
 57 F. Supp. 3d 234, 258 (S.D.N.Y. 2014) (collecting cases)).


                                         23
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 24 of 34 PageID #: 1941



 Bd. of Educ., 702 F. App’x 27, 30-31 (2d Cir. 2017) (summary order)

 (affirming     district    court’s   conclusion         that   the   defendants’

 provision    of    an   accommodation     that    was    consistent    with   the

 recommendation of a neutral physician was plainly reasonable).

 Plaintiff’s spine surgeon advised Plaintiff was “unable to lift,

 bend, twist, or push any object over five pounds.”                      (Second

 Accommodation Request, Ex. G; see also King Note, Ex. F (“no

 lifting over 5 pounds; no bending, pushing exercises”).)                Per the

 Heilig    Memo,    Defendants   granted    Plaintiff      that   accommodation,

 advising she was not to “‘lift, bend, twist or push any object

 over five pounds’ and if you believe any file you had to ‘lift,

 bend, twist or push’ in connection with your job function weighs

 in excess of five pounds you are not to touch that file.”                (Heilig

 Memo, Ex. H.)       Because this accommodation adhered to the five-

 pound limitation prescribed in Plaintiff’s doctors’ notes, it was

 plainly reasonable.        See Bielski, 674 F. Supp. at 426 (finding

 accommodations that were consistent with “the medical evidence and

 opinions of the physicians who treated and examined plaintiff”

 were     plainly     reasonable,     notwithstanding           the   plaintiff’s

 insistence on a preferred accommodation).                 While Plaintiff may

 have preferred a different accommodation -- namely, relief from

 all archiving responsibilities -- “employers are not required to

 provide a perfect accommodation or the very accommodation most

 strongly preferred by the employee.”             Noll, 787 F.2d at 95.        “All


                                       24
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 25 of 34 PageID #: 1942



 that is required is effectiveness.”         Id.   In this case, the Court

 finds Defendants’ accommodation was effective since it embodied

 the limitations prescribed in Plaintiff’s doctors’ notes.

             Finally, as the Second Circuit has recognized under

 separate provisions of the ADA, “the ADA does not impose a civility

 code.”     Krist v. Kolombos Restaurant Inc., 688 F.3d 89, 97 (2d

 Cir. 2012) (rejecting contention that Title III of the ADA imposes

 a civility code); Camarillo v. Carrols Corp., 518 F.3d 153, 157

 (2d Cir. 2008) (vacating dismissal order of plausible Title III

 denial-of-service claim, while “not disagree[ing] . . . that

 legislation such as the ADA cannot regulate individuals’ conduct

 so as to ensure that they will never be rude or insensitive to

 persons with disabilities”).         Thus, even assuming Carroll yelled

 at Plaintiff and mistreated her on January 7, viewing the facts in

 the light most favorable to Plaintiff as the non-moving party,

 summary    judgment     is   appropriate    because    Defendants    offered

 Plaintiff the accommodation her doctors prescribed.            As a result,

 the parties’ remaining disputes as to what happened that day --

 i.e., the manner in which Carroll addressed Plaintiff; whether

 Carroll approached Plaintiff alone or with Assistant DA Hornig; or

 whether     Carroll’s    proposal     to   transfer    Plaintiff     was   an

 “ultimatum” or good faith offer to a disgruntled employee -- are

 immaterial.




                                       25
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 26 of 34 PageID #: 1943



             Plaintiff advances a few additional arguments, all of

 which are unavailing.              Plaintiff contends that the five-pound

 limitation prescribed by her doctors was distinct from the “lift,

 bend, twist, or push” limitation.                 She also takes issue with the

 final paragraph of the Heilig Memo, which advised Plaintiff that,

 in the event she was unable to perform her job responsibilities,

 even with the accommodation, she would have to take medical leave.

 However, “the interactive process is a two-way street.”                        Dillard

 v. City of Austin, 837 F.3d 557, 563 (5th Cir. 2016).                         Thus, to

 the   extent    there    was       any   ambiguity     as   to   what   her    doctors

 recommended, the proper course was for Plaintiff to raise that

 issue with Defendants during the interactive process.                         Instead,

 Plaintiff abandoned that process without clarifying Defendants’

 proposed accommodation, as noted supra. The same reasoning applies

 to the final paragraph in the Heilig Memo: if Plaintiff did not

 understand     the     terms   of    the    accommodation,       then   she    had   an

 obligation to seek clarification.                See Nugent, 303 F. App’x at 946

 (holding       plaintiff-employee           responsible      for    breakdown        of

 interactive          process        where        defendant-employer           signaled

 receptiveness to her proposed accommodation but plaintiff-employee

 “failed to follow up”).             But by the time she received the Heilig

 Memo, Plaintiff had resolved to take medical leave.                     Further, the

 parties dispute whether archiving is an essential function of

 Plaintiff’s      job    as     a    Clerk    Typist.        However,    “the     plain


                                             26
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 27 of 34 PageID #: 1944



 reasonableness of the existing accommodation ends the analysis.”

 Noll, 787 F.3d at 94.

             Accordingly, Defendants’ motion for summary judgment as

 to Plaintiff’s ADA and NYSHRL discrimination claims is GRANTED,

 and Plaintiff’s ADA and NYSHRL discrimination claims, which are

 governed by the same standard, see Noll, 787 F.3d at 94, are

 DISMISSED.

       B.    ADA Retaliation 7

             To make out a prima facie claim of retaliation, the

 plaintiff must show that (1) she engaged in ADA-protected activity

 (2) of which defendants were aware, (3) she was subjected to an

 adverse employment action, and (4) a causal connection existed

 between the adverse employment action and her protected activity.

 See Treglia v. Town of Manlius, 313 F.3d 713, 719 (2d Cir. 2002).

 Defendants then must proffer a non-discriminatory rationale for

 the challenged action, whereupon the burden shifts back to the

 plaintiff to show that defendants’ rationale is pretextual.               See

 id. at 721; see also Ragusa v. Malverne Union Free Sch. Dist., 381

 F. App’x 85, 89 (2d Cir. 2010).




 7 Again, the Court addresses Plaintiff’s NYSHRL retaliation claims
 in conjunction with her ADA retaliation claim, because the
 standards of liability under the two statutes are coterminous.
 See Caputo v. Copiague Union Free Sch. Dist., 218 F. Supp. 3d 186,
 194 (E.D.N.Y. 2016) (applying Title VII retaliation standard to
 ADA and NYSHRL claims).


                                       27
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 28 of 34 PageID #: 1945



             Defendants do not contest that Plaintiff’s requests for

 accommodation are protected activities.            See Gorbea v. Verizon

 N.Y., Inc., No. 11–CV–3758, 2014 WL 917198, at *11 (E.D.N.Y. Mar.

 10, 2014) (“Requests for disability accommodation and complaints,

 whether formal or informal, about working conditions related to

 one’s alleged disability are protected activities.”).              Nor do they

 dispute the second and third elements of a prima facie retaliation

 case.      Rather,   Defendants    maintain    that   there   is    no   causal

 connection between any protected activities and the adverse action

 of Plaintiff’s termination, which occurred one year after her

 absence on medical leave.       (Defs. Br. at 21.)

             “Contrary to Defendants’ assertion, however, Plaintiff’s

 termination is not the only potential adverse employment action

 for purposes of her retaliation claim.”               Wagner v. County of

 Nassau, No. 11-CV-1613, 2014 WL 3489747, at *8 (E.D.N.Y. July 11,

 2014) (Seybert, J.).        Rather, “the key inquiry is whether the

 effect of defendants’ decision was ‘materially adverse,’ i.e.,

 ‘harmful to the point that [it] could well dissuade a reasonable

 worker from making or supporting a charge of discrimination.’”

 Ragusa, 381 F. App’x at 90 (quoting Hicks v. Baines, 593 F.3d 159,

 165 (2d Cir. 2010) (alterations in original)).             Similar to this

 Court’s analysis in Wagner, the Court focuses its analysis on

 Plaintiff’s claim that “Defendants retaliated against [Plaintiff]

 by forcing her to take leave . . . .”          (Pl. Opp. at 15); see also


                                       28
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 29 of 34 PageID #: 1946



 Wagner, 2014 WL 3489747, at *9 (“[I]nvoluntary leave or unjustified

 charging    of    sick     days     can    be     a   sufficient   adverse     action.”

 (citations omitted)).

             However, the undisputed record does not support the

 argument that Plaintiff was forced to take medical leave.                              In

 essence, Plaintiff argues that because she preferred a different

 accommodation -- relief from all archiving responsibilities -- her

 decision to go on leave when Defendants declined to extend that

 accommodation was forced.                 But as noted supra, an employer has

 discretion to choose a reasonable accommodation for its disabled

 employees, and the proposed accommodation based on Plaintiff’s

 doctors’ notes was plainly reasonable here.                    Fink, 53 F.3d at 567;

 Noll, 787 F.2d at 95.             As a result, the accommodation does not

 constitute       an    adverse    employment          action   because   it    did   not

 disadvantage Plaintiff in a materially significant way.                          Wenc,

 2016 WL 4410061, at *17 (finding plaintiff could not show he

 suffered an adverse employment action to survive summary judgment

 on   his   ADA        retaliation    claim        based   on   arguments      that   the

 defendants, who offered the plaintiff reasonable accommodations,

 had forced him to take medical leave).                     Plaintiff “confuses the

 allegedly discriminatory action of failing to accommodate [her]

 disability with retaliation for seeking an accommodation.”                       Id.

             Accordingly, Defendants’ motion for summary judgment as

 to Plaintiff’s ADA and NYSHRL retaliation claims is GRANTED, and


                                              29
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 30 of 34 PageID #: 1947



 Plaintiff’s ADA and NYSHRL retaliation claims, which are governed

 by the same standard, are DISMISSED. 8

       C.    Section 1983

             Plaintiff’s     Section   1983   claim   for   Monell    liability

 fares no better.       In her Amended Complaint, Plaintiff block quotes

 Section 1983 and states simply that “Defendants denied Plaintiff

 her rights under [the ADA].”          (Am. Compl. ¶¶ 88-89.)        Four years

 into this litigation, it remains unclear what theory of Monell

 liability Plaintiff advances.           However, reviewing the parties’

 briefing, the Court construes Plaintiff as asserting a claim for

 Monell     liability    based   on    Defendants’    alleged    failure    to

 accommodate Plaintiff.       (See Pl. Opp. at 16 (arguing “Defendants’

 failure to accommodate Plaintiff was the product of an established

 policy or custom”).) 9      But “[t]o the extent that [Plaintiff] also

 asserts claims under § 1983 to vindicate h[er] ADA rights, those




 8 Moreover, summary judgment on Plaintiff’s aiding and abetting
 claim under the NYSHRL is appropriate, because the predicate to
 imposing individual aider and abettor liability is impermissible
 discrimination. Boonmalert v. City of New York, 721 F. App’x 29,
 34 (2d Cir. 2018) (summary order) (“Since there is no underlying
 NYSHRL . . . violation, there was no aiding or abetting of acts
 forbidden by the NYSHRL.”).
 9 While Plaintiff’s Section 1983 claim is asserted against all
 Defendants, in her opposition, Plaintiff confines her arguments to
 the County, and therefore a Monell theory of liability.        As a
 result, Plaintiff has waived the argument that Carroll or Heilig
 are liable under Section 1983 for failing to accommodate Plaintiff.
 See Stryker Sheet Metal II Corp. v. Harleysville Ins. Co., No. 16-
 CV-05916, 2018 WL 654445, at *11 (E.D.N.Y. Jan. 31, 2018).


                                       30
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 31 of 34 PageID #: 1948



 claims should be dismissed as [s]he has not shown an underlying

 violation of the ADA.”           Wiltz v. New York Univ., No. 18-CV-0123,

 2019   WL   721658,   at   *11     (S.D.N.Y.   Feb.   1,    2019),   report   and

 recommendation adopted, 2019 WL 720700 (S.D.N.Y. Feb. 19, 2019);

 see also E.H. v. Bd. of Educ., No. 05-CV-0972, 2008 WL 3930028, at

 *14    (N.D.N.Y.   Aug.    21,    2008)    (dismissing     Section   1983   claim

 premised on ADA violations where the plaintiff failed to state ADA

 claim).

              Even if the Court were to conclude that Plaintiff’s

 reasonable accommodation claim under the ADA survived summary

 judgment, it would still grant summary judgment as to her Monell

 claim.      It is well established that a municipality such as the

 County cannot be held liable under Section 1983 on a respondeat

 superior theory.       See Monell v. Dep’t of Soc. Servs., 436 U.S.

 658, 691 (1978); Roe v. City of Waterbury, 542 F.3d 31, 36 (2d

 Cir. 2008).     Rather, “[w]hen a defendant sued for discrimination

 under §§ 1981 or 1983 is a municipality, ‘the plaintiff is required

 to show that the challenged acts were performed pursuant to a

 municipal policy or custom.’”          Littlejohn v. City of New York, 795

 F.3d 297, 314 (2d Cir. 2015) (quoting Patterson v. County of

 Oneida, 375 F.3d 206, 229 (2d Cir. 2004)).                  The plaintiff can

 satisfy the municipal policy requirement by alleging:

              (1) a formal policy officially endorsed by the
              municipality; (2) actions or decisions made by
              municipal   officials   with   decision-making


                                           31
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 32 of 34 PageID #: 1949



             authority; (3) a practice so persistent and
             widespread that it constitutes a custom
             through which constructive notice is imposed
             upon policymakers; or (4) a failure by
             policymakers to properly train or supervise
             their subordinates, such that the policymakers
             exercised ‘deliberate indifference’ to the
             rights of the plaintiff.

 Ying Li v. City of New York, 246 F. Supp. 3d 578, 636 (E.D.N.Y.

 2017) (citing Second Circuit decisions).

             Plaintiff    attempts    to     satisfy   the    municipal   policy

 requirement by showing a formal policy officially endorsed by the

 County or a widespread practice or custom.            (See Pl. Opp. at 16.)

 “To demonstrate a de facto policy or custom through a widespread

 practice, a plaintiff must ‘show that the policymaker was aware of

 a subordinate’s unconstitutional actions, and consciously chose to

 ignore them, effectively ratifying the actions.’”               Buari v. City

 of New York, No. 18-CV-12299, 2021 WL 1198371, at *22 (S.D.N.Y.

 Mar. 30, 2021) (quoting Amnesty America v. Town of West Hartford,

 361 F.3d 113, 126 (2d Cir. 2004)).            To do so, the plaintiff can

 “cit[e]    to   complaints    in    other    cases    that    contain    similar

 allegations,” provided those complaints “involve factually similar

 misconduct, [are] contemporaneous to the misconduct at issue in

 the plaintiff’s case, and result in an adjudication of liability.”

 Jackson v. Nassau County, No. 18-CV-3007, 2021 WL 3207168, at *17

 (E.D.N.Y. July 28, 2021) (quoting Buari, 2021 WL 1198371, at *22).

 Here,    Plaintiff    has   not    adduced    evidence      developed    through



                                       32
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 33 of 34 PageID #: 1950



 discovery of similar lawsuits, grievances, or complaints against

 the    County    for    failing    to        accommodate   individuals     with

 disabilities.      Without such information, the Court is unable to

 conclude that failing to accommodate disabled individuals, as

 required under the ADA, is a practice “so widespread as to have

 the force of law.”        Board of County Comm’rs v. Brown, 520 U.S.

 397, 404 (1997); see also City of St. Louis v. Praprotnik, 485

 U.S. 112, 127 (1988) (“[T]he Court has long recognized that a

 plaintiff may be able to prove the existence of a widespread

 practice that, although not authorized by written law or express

 municipal    policy,    is   ‘so   permanent      and   well   settled   as   to

 constitute a “custom or usage” with the force of law.’”) (quoting

 Adickes v. S.H. Kress & Co., 398 U.S. 144, 167–168 (1970)).

 “Although Plaintiff alleges that policymakers ‘tolerated’ a policy

 or custom of [ADA] violations, [s]he provides no examples beyond

 what occurred in h[er] own case, which is insufficient.”                 Paulin

 v. City of Beacon, No. 17-CV-5105, 2019 WL 4274211, at *7 (S.D.N.Y.

 Sept. 10, 2019).       Thus, Plaintiff’s widespread practice or custom

 theory fails.

             Nor can Plaintiff’s Monell claim proceed under a formal

 policy theory.       In support of this theory, Plaintiff relies on

 Defendants’ statements that the County does not offer light duty,

 including in the final paragraph of the Heilig Memo.               (See Defs.

 56.1 Resp. (arguing final paragraph “represented there was a


                                         33
Case 2:17-cv-04897-JS-AKT Document 78 Filed 08/19/21 Page 34 of 34 PageID #: 1951



 systematic, custom, policy and/or practice, that routinely denied

 Defendant County’s disabled employees of rights afforded to them

 under the federal law”).)       However, the Court disagrees that this

 paragraph demonstrates a formal policy of discrimination under the

 ADA, because the policy was not “officially endorsed” by the

 County.     To the contrary, Plaintiff concedes that this was not

 County policy, as the County Director of Labor Relations testified.

 (Pl. 56.1 Resp. ¶ 95.)

             Accordingly, Defendants’ motion for summary judgment as

 to Plaintiff’s Section 1983 claim is GRANTED, and Plaintiff’s

 Section 1983 claim is DISMISSED.

                                  CONCLUSION

             For the stated reasons, Defendants’ motion for summary

 judgment is GRANTED.       The Clerk of the Court is directed to mark

 this case CLOSED.


                                            SO ORDERED.



                                            /s/ JOANNA SEYBERT_________
                                            Joanna Seybert, U.S.D.J.

 Dated: August 19 , 2021
        Central Islip, New York




                                       34
